Citation Nr: 1513236	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a kidney disorder. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1984 to November 1987. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a kidney disorder.  He has contended his current kidney disorder is due to exposure to chemicals during service.  He has specifically asserted that he was exposed to diesel fuel, ammunition, and CS gas as truck driver.  In addition, in a December 2014 brief, the Veteran's representative cited to service treatment records showing a change in his creatine levels from 1.3mg/dl in April 1986 to 1.5 mg/DL in October 1987.  The record also shows that Veteran has chronic renal failure, and his service personnel records indicate that he was a motor transport operator in service.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any kidney disorder that may be present.  


Accordingly, the case is REMANDED for the following actions:


1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current kidney disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  In particular, the examiner should consider the Veteran's service treatment records reflecting an increase in creatine levels from 1.3mg/dl in April 1986 to 1.5 mg/DL in October 1987.

The examiner should elicit a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current kidney disorder that manifested in service or is otherwise causally or etiologically related thereto, including the increased creatine levels and any chemical exposure therein.  In so doing, the examiner should address the Veteran's argument that he was exposed to diesel fuel, ammunition, and CS gas as truck driver.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The AOJ should review the VA examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




